18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 1 of 12
18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 2 of 12
18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 3 of 12
18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 4 of 12
18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 5 of 12
18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 6 of 12
18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 7 of 12
18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 8 of 12
18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 9 of 12
18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 10 of 12
18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 11 of 12
18-12341-smb   Doc 129-7 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit F -
                       to the Proof of Claim Pg 12 of 12
